Motion by the respondents for an order striking the supplemental record and reply brief filed by the appellants on an appeal from an order of the Supreme Court, Richmond County, dated January 15, 1988.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted.
The purported supplemental record and reply brief contain material that is dehors the record and may not be considered by this court in connection with the appeal (see, Broida v Bancroft, 103 AD2d 88, 93; Matter of Pan Am. Athletic & Social Club v Commissioner of Fin. of City of N. Y., 94 AD2d 606, 608). Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.